Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: per independent claims 11-12, see the office action mailed 6/16/21.  Per independent claim 1, the prior art teaches 1. (Currently Amended) A liquid crystal display apparatus comprising: a plurality of gate lines arranged in one direction on an upper surface of a first substrate; a plurality of data lines arranged to intersect the gate lines so as to define red (R), green (G) and blue (B) pixel areas; a plurality of common lines provided alternately with the data lines; a plurality of thin film transistors provided at intersections between the gate lines and the data lines; a plurality of pixel electrodes connected to the thin film transistors and a plurality of common electrodes connected to the common lines to form a fringe field with the pixel electrodes; a first alignment film provided on an entire lower surface of the first substrate; a second substrate arranged at a uniform distance from the first substrate; a plurality of red, green and blue color filter layers provided on the second substrate so as to correspond to the red (R), green (G) and blue (B) pixel areas, respectively; a second alignment film provided on the second substrate opposite to the first alignment film; and a liquid crystal layer provided between the first substrate and the second substrate, wherein the first alignment film provided on the red and green color filter layers is a low-resistance alignment film.  The prior art of record does not teach, in combination with the limitations above, the first alignment film provided on the red and green color filter layers and not on the blue filter layer is a low-resistance alignment film as recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A DUDEK/Primary Examiner, Art Unit 2871